Citation Nr: 1118179	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-00 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had periods of verified and unverified active duty for training, including from August 1986 to November 1986, and inactive duty training from March 1987 to November 1995.

These matters come before the Board of Veterans' Appeals (Board) from an October 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

In April 2006, these matters were previously before the Board, which found that new and material evidence had been received to reopen the claims, and remanded the reopened claims for further development.  In October 2007, the Board denied the reopened claims.  The Veteran appealed the Board's October 2007 decision which had denied the Veteran's reopened claims for entitlement to service connection for bilateral hearing loss disability and tinnitus, to the United States Court of Appeals for Veterans Claims (Court).  In a March 2009 memorandum decision, entered in an April 2009 Judgment, the Court reversed the Board's finding that VA issued VCAA compliant notice, set aside the Board's October 2007 decision, and remanded the case for readjudication after VCAA compliant notice had been provided to the Veteran.  In August 2009, the Board remanded the Veteran's claims for further action pursuant to the Court's decision.  The issues have now returned to the Board for further appellate consideration. 

In March 2011, the Board received evidence which does not appear to have been considered by the VA examiners in 2004 and 2007, or by the RO.  Under 38 C.F.R. § 20.1304(c), additional pertinent evidence must be referred to the agency of original jurisdiction (AOJ) if such evidence is not accompanied by a waiver of AOJ jurisdiction.  In the present case, as the Veteran has not waived RO consideration of the March 2011 evidence, the Board must remand the claim to the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2011, the Board received two military health treatment files.  The files include duplications of some STRs which were in the claims file at the time of the February 2011 supplemental statement of the case.  They also include a May 1986 report of medical history, a May 1986 applicant medical pre-screening, a July 1988 audiometric case history and tests form indicating conductive hearing loss, a March 1989 audiometric case history and tests form, a June 1989 audiogram, and a June 1989 hearing loss profile form.  As the VA examination opinions are based, in part, on the time between the Veteran's service and the earliest clinical records of hearing loss, these records are pertinent to the issues on appeal.  As no waiver of RO consideration of these pertinent records has been received, they must be considered by the RO prior to Board consideration. 

The Veteran's audiological results in service should be considered in conjunction with the holding in Hensley v. Brown, 5 Vet. App. 155, 157 (1993) that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  In this regard, any pre-existing hearing loss should be considered on the basis of whether it was permanently aggravated by active service.  

In addition, March 2011 VA correspondence to the Veteran reflects that a courtesy copy of the correspondence was sent to the Texas Veterans Commission.  The Board notes that all prior correspondence and the VA form 21-22 associated with the claims file reflect that the Veteran is represented by the Missouri Veterans Commission.  



Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's claims with consideration of all additional evidence received since the most recent supplemental statement of the case in February 2011.  The newly received evidence includes a May 1986 Report of Medical History, a May 1986 Applicant Medical Pre-screening form, a July 1988 Audiometric Case history and Tests form indicating conductive hearing loss, a March 1989 Audiometric Case History and Tests form, a June 1989 audiogram, and a June 1989 hearing loss profile form.

Any adjudication, should consider the holding in Hensley v. Brown, 5 Vet. App. 155, 157 (1993) that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  In this regard, pre-existing hearing loss, if any, should be considered on the basis of whether it was permanently aggravated by active service.  

Any additional development deemed warranted should be completed, to include obtaining a supplemental medical opinion as to the etiology of the Veteran's disabilities, if deemed warranted. 

2.  After undertaking any development deemed appropriate, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  Correspondence must be sent to the accredited representative of record.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


